DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

The previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) over Zimmerman et al. (US 5443817 A) as evidenced by Bio-Terge AS-20 (Product Bulletin, Stepan, 2012) (“Bio-Terge” hereunder) and Rembiessa et al. (“The impact of pollution on skin and proper efficacy testing for anti-pollutions claims”, Cosmetics 2018) is withdrawn in view of applicant’s amendment made to claims 17 and 18 which require a poloxamer (PEG-PPG-PEG) block copolymer present in the claimed composition.  
The previous claim rejection made under 35 U.S.C. 103 over Zimmerman, Bio-Terge, Rembiesa and further in view of Pluracare L/F grades Poloxamer (2009) is withdrawn in view of cancelation of claim 31. 
A new rejection is made to address the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 23, 25-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 5443817, published on August 22, 1995) (“Zimmerman” hereunder) as evidenced by Bio-Terge AS-20 ( Product Bulletin, Stepan, 2012) (“Bio-Terge” hereunder) and Rembiesa et al. (“The impact of pollution on skin and proper efficacy testing for anti-pollutions claims”, Cosmetics 2018, 5, 4; doi;10.3390/ cosmetics 5010004) and in view of Pluracare L/F Grades Poloxamer: Personal Care (BASF Technical Information, July 2009) (“Pluracare”) and Shi et al. (US 20130017243 A1, published January 17, 2013) (“Shi” hereunder). 

Zimmerman discloses a method of treating skin comprising contacting the skin with a personal care composition comprising a cosmetically acceptable carrier (water) and a surfactant system comprising an amphoteric surfactant (cocoamidopropyl betaine) and an anionic surfactant (Bio-Terge As-40, sodium alpha-olefin sulfonate).  See Table I.   Bio-Terge AS-40 is a sodium C16-18 olefin sulfonate.  See Bio-Terge; instant claim 25.  The composition is in the form of a clear, single-phase liquid concentrate which forms a mousse and used as a skin cleanser.   
Zimmerman fails to teach the poloxamer as defined in claims 17 and 18.
Pluracare teaches that block copolymers of propylene oxide and ethylene oxide, poloxamer, are nonionic surfactants that may function as emulsifiers, solubilizers, foam booster, stabilizers and/or thickener/gelling agent and useful in liquid soap, cleansing water or gel, etc in cosmetic applications.  See p. 4-5.  The reference particularly teaches that for liquid soap, cleansing water, cleansing wipes or make-up remover, Pluracare F68 (Poloxamer 188) is useful for “highest water solubility”, “best foaming” and “best detergency”.  See p. 5, Applications.  
Poloxamer 188 is a PEG/PPG/PEG triblock copolymer.  See Shi, [0027].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Zimmerman and incorporate to the composition the poloxamers for liquid soap, cleansing water, etc. as motivated by Pluracare and Shi. The skilled artisan would have been motivated to do so, as Pluracare teaches that particular poloxamers (PEG-PPG-PEG triblock copolymer) are specifically useful in these type of applications as a solubilizer, cleansing agent and a foam booster/stabilizer and causes low skin/eye irritation.  Since Zimmerman teaches a single phase aqueous foaming composition, one of ordinary skill in the art would have had a reasonable expectation of successfully producing a stable composition with enhanced solubility, cleansing and foaming properties by combining the teachings of the references. 
	In claims 17 and 18, regarding the specific effects of the claimed composition on lipid peroxidation on the skin, it is well settled in patent law that the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). 
The Zimmerman composition is a cleanser to be applied to the facial skin. Pluracare also teaches that the poloxamers are used in cosmetics including liquid soap, cleansing water and make-up removers, etc; topical application of the block copolymers in such products has been conventionally practiced well before the time of the present application.  In order to obtain such products or have such products in possession and use them, the user group of the prior art method would have to engage in commercial and industrial activities.  It is also well known that a majority of human population is exposed to indoor or outdoor pollutants. See Rembiesa.  It follows that such user population inherently and unavoidably would have to be exposed to pollution in varying degrees, and their skin is inherently exposed to pollution after the Zimmerman composition and products containing the poloxamer are contacted to the skin.  
In this case, any effects on lipid peroxidation of the skin when prior art is used must be inherent due to the same structure of the personal care composition used in the same method steps as presently claimed by applicant.  Therefore, all the method steps of the present claims 17 and 18 must occur every time the Zimmerman composition, the poloxamer in a cosmetic product, or the mixture thereof, is used.  

	 Claims 23 and 26 are met as the compositions 1-6 in Zimmerman, Table 6 discloses cocoamidopropyl betaine present in 3.3 wt % by the total weight of the composition. 
	Regarding claims 27-29, the Zimmerman examples contain 6.8 wt%, 4 wt %, 2.8 wt %, 5.16%, 4.76 wt or 5.16 wt % of the anionic surfactant by the total weight of the composition.  
	Regarding claim 30, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprises". See MPEP 2111.03, III; PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of" applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989).  
	Regarding claims 32-34, the Zimmerman compositions are free of sulfate-containing surfactants, coco-glucoside or salt thickeners.  Also note that Example 1 is free of any alkyl glucosides.  
	Regarding claim 35, Zimmerman teaches that the pH of the prior art compositions should be in the range of about 3.6 to 6.5.  See abstract.    

Response to Arguments
Applicant's arguments filed on May 26, 2022 have been fully considered but they are moot in view of the new grounds of rejections indicated above.



 Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617